Dore, J.
(dissenting in part). For the reasons stated in the Per Curiam opinion herein I agree that the complaint against defendant Meade should not have been dismissed, but I am also of the view that sufficient evidence was adduced in plaintiffs’ prima facie case to require defendant Bullowa to come forward with proof. To that extent I dissent and vote to affirm the judgment in favor of defendant Teeter, to reverse the judgment in favor of defendants Meade and Bullowa, and to order a new trial as to said defendants.
Martin, P. J., concurs.
Judgment, so far as . it dismissed the complaint against the defendants John H. Teeter and Ralph J. M. Bullowa, affirmed, with costs to said respondents. Judgment, so far as it dismissed the complaint as against the defendant Stephen J. Meade, unanimously reversed, the action severed and a new trial ordered of the issues as to said defendant, with costs to the appellants to abide the event.